
	

114 SRES 183 IS: Calling for suspension of construction of artificial land formations on islands, reefs, shoals, and other features of the Spratly Islands and for a peaceful and multilateral resolution to the South China Sea territorial dispute.
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Schatz (for himself, Mr. McCain, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling for suspension of construction of artificial land formations on islands, reefs, shoals, and
			 other features of the Spratly Islands and for a peaceful and multilateral
			 resolution to the South China Sea territorial dispute.
	
 Whereas the United States Government strongly supports the peaceful resolution of territorial, sovereignty, and jurisdictional disputes in the South China Sea;
 Whereas the South China Sea includes critical sea lines of communication and commerce between the Pacific and Indian oceans;
 Whereas the United States Government has a national interest in freedom of navigation and overflight in the South China Sea, as provided for by customary principles of international law;
 Whereas the United States Government is also committed to upholding internationally lawful uses of the high seas and the Exclusive Economic Zones as well as to the related rights and freedoms in other maritime zones, including the rights of innocent passage, transit passage, and archipelagic sea lanes passage consistent with customary international law;
 Whereas the United States has an interest in encouraging and supporting the nations of the region to work collaboratively and diplomatically to resolve disputes without coercion, intimidation, threats, or the use of force;
 Whereas the United States further supports the efforts of states to resolve their disputes in accordance with international law, including through internationally recognized legal dispute settlement mechanisms, and urges the full implementation of any decisions rendered by the relevant courts and tribunals which are binding on them;
 Whereas the South China Sea potentially contains great natural resources, and their stewardship and responsible use offers immense potential benefit for generations to come;
 Whereas Brunei, Malaysia, China, Taiwan, Vietnam, and the Philippines have overlapping territorial, sovereignty, and jurisdictional claim to all or some of the Spratly Islands;
 Whereas, on January 23, 2013, the Philippines launched an arbitration process under an existing international mechanism challenging China’s claim of a nine dash line around the South China Sea;
 Whereas, although the United States does not take a position on competing territorial claims over land features and maritime boundaries of the Spratly Islands, it does have a strong and long-standing interest in the manner in which disputes in the South China Sea are addressed and in the conduct of the parties;
 Whereas, even while the Government of the People's Republic of China has refused to participate in formal arbitration with the Government of the Philippines, it should comply with any international ruling on competing territorial claims with the Philippines in the South China Sea;
 Whereas, in recent years, the Government of the People's Republic of China has engaged in unilateral land reclamation and construction activities in the Spratly Islands that undermines regional stability and is counter to multilateral efforts for peaceful resolution of territorial, sovereignty, and jurisdictional disputes in the South China Sea;
 Whereas, although other claimants to the Spratly Islands have built small outposts and have engaged in minor maintenance on features they already occupy, in less than one year the Government of the People's Republic of China has rapidly exceeded all preceding activities and acted on a much larger scale;
 Whereas, on November 4, 2002, the governments of the member states of the Association of Southeast Asian Nations (ASEAN) and the Government of the People’s Republic of China signed a Declaration on the Conduct of Parties in the South China Sea that, among other things, declared, The Parties undertake to exercise self-restraint in the conduct of activities that would complicate or escalate disputes and affect peace and stability including, among others, refraining from action of inhabiting on the presently uninhabited islands, reefs, shoals, cays, and other features and to handle their differences in a constructive manner.;
 Whereas China’s land reclamation is estimated to cost the region’s littoral states $100,000,000 a year due to damage to the ecosystem and the degradation of fish stocks;
 Whereas, on March 23, 2015, satellite imagery showed the Government of the People's Republic of China building a concrete runway on the Fiery Cross Reef that is expected to be 10,000 feet long and give the Chinese military the capability to land fighter jets and surveillance jets, which is destabilizing to regional peace and stability;
 Whereas satellite imagery also showed the Government of the People's Republic of China unilaterally constructing island territory on Subi Reef that, if connected, would support an additional airstrip;
 Whereas satellite imagery also showed that Woody Island and Duncan Island have grown significantly due to Chinese land reclamation activities;
 Whereas, a March 16, 2015, image published by the Center for Strategic and International Studies showed that the Government of the People's Republic of China constructed a chain of artificial land formations, new structures, fortified sea walls, and construction equipment along Mischief Reef, an area claimed by the Philippines and within its Exclusive Economic Zone;
 Whereas, in April 2015, the United States Office of Naval Intelligence published a report on the Chinese People’s Liberation Army Navy showing that the Government of the People's Republic of China has reclaimed hundreds of acres of land at the seven features it occupies in the Spratly Islands throughout 2014 and stated that China appears to be building much larger facilities that could support naval operations.;
 Whereas, on April 6, 2015, Secretary of Defense Ash Carter noted deep concerns regarding some of the activities of the Government of the People's Republic of China, including its behavior in places like the East and South China Seas.;
 Whereas, on April 9, 2015, President Barack Obama stated, Where [the United States gets] concerned with China is where it is not necessarily abiding by international norms and rules, and is using its size and muscle to force countries into subordinate positions. And that’s the concern we have around maritime issues.;
 Whereas, on April 16, 2015, the Commander of United States Pacific Command, Admiral Locklear, stated that Chinese land reclamation activities in the South China Sea would give them de facto control in peacetime of much of the world’s most important waterways; that China could place long-range detection radars on the outposts in order to place more warships there; and that Southeast Asian nations are increasingly worried that China’s new capabilities will allow it to take de facto control of the surrounding waters;
 Whereas adding a military dimension to the territorial dispute exacerbates the risks of misperceptions, accidents, and other dangerous incidents in the Spratly Islands;
 Whereas, on April 9, 2015, Chinese Foreign Ministry spokeswoman, Hua Chunying, was quoted as saying, After the construction, the islands and reefs will be able to provide all-round and comprehensive services to meet various civilian demands besides satisfying the need of necessary military defense.;
 Whereas ASEAN has promoted multilateral talks on disputed areas without settling the issue of sovereignty, and committed with China in the 2002 Declaration on the Conduct of Parties in the South China Sea to reaffirm their respect for and commitment to the freedom of navigation in and over flight above the South China Sea as provided for by the universally recognized principles of international law and to resolve their territorial and jurisdictional disputes by peaceful means, without resorting to the threat or use of force;
 Whereas the reclamation activities of the Government of the People's Republic of China threaten ASEAN unity and its multilateral efforts to promote peaceful reconciliation of territorial, sovereignty, and jurisdictional disputes in the Spratly Islands and the broader South China Sea; and
 Whereas, on January 28, 2015, Philippine Foreign Secretary Alberto del Rosario urged ASEAN to consider reaching out to the international community to say to China that what it is doing is wrong—that it must stop its reclamation activities at once: Now, therefore, be it
		
	
 That the Senate— (1)condemns the Government of the People's Republic of China's unilateral construction of artificial land formations in the disputed Spratly Islands;
 (2)strongly urges all parties to maritime and territorial disputes in the region to respect the status quo, exercise self-restraint in the conduct of activities that would undermine stability or complicate or escalate disputes, refrain from inhabiting or garrisoning presently uninhabited islands, reefs, shoals, and other features, and refrain from unilateral actions that cause permanent physical change to the marine environment in areas pending final delimitation;
 (3)urges the Government of the People's Republic of China to clarify the meaning of its nine dash line claim and the maritime areas it claims within that space; (4)further urges the Government of the People's Republic of China to clarify its intentions with respect to establishing necessary military defense on reclaimed features and condemns the militarization of disputed features;
 (5)supports efforts by parties to maritime and territorial disputes to handle their differences in a constructive manner and pursue their claims through peaceful, diplomatic, and legitimate regional and international arbitration mechanisms;
 (6)reaffirms the strong support of the United States for the member states of ASEAN as they seek to develop a code of conduct of parties in the South China Sea with the People’s Republic of China, and urges China to enter into such negotiations in a serious manner;
 (7)supports efforts to strengthen regional maritime domain awareness; (8)supports efforts to strengthen maritime partner capacity, including through the sale and transfer of technology that promotes maritime domain awareness; and
 (9)supports the continuation of operations by the United States Armed Forces in support of freedom of navigation rights in international waters and air space in the South China Sea.
			
